Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-13 are presented for examination.
   
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed and/or retrieved in the application on 04/26/2021. 


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/19/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “ENERGY SUPPLY SYSTEM AND METHOD FOR PLURALITY OF GRIDS FOR ENERGY DEMASND FROM SUPPLY RESOURCE”.

The disclosure is objected to because the disclosure includes figure 1 includes the terms “a first management unit” and “a second management unit” as stated in claims 13 while figure 1 includes elements 102 and 111 as “management apparatus”, examiner is not sure they are same as unit as first and second or different since they ae located in different location in figure 1 and unit and apparatus are same or different.  Applicant is suggested to clarify these matters and make appropriate correction to drawings, specification and/or claims as necessary or as required to be consistent with each other as required and properly first and second management units as appropriately as possible.

Drawing Objections
The drawings are objected to because figure 1 includes the terms “a first management unit” and “a second management unit” as stated in claims 13 while figure 1 includes elements 102 and 111 as “management apparatus”, examiner is not sure they are same as unit as first and second or different since they ae located in different location in figure 1 and unit and apparatus are same or different.  Applicant is suggested to clarify these matters and make appropriate correction to drawings, specification and/or claims as necessary or as required to be consistent with each other as required and properly first and second management units as appropriately as possible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 13 is/are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the limitation(s) “demanding equipment that demands energy supplied from the energy supply source” and/or “a first management unit configured to manage the plurality of grids” and/or “each of the plurality of grids includes a second management unit” and/or “the first management unit and the second management unit include: a first obtainment unit configured to obtain states of the grids; a judgment unit configured to judge whether a supply of energy from an outside of the grids is necessary based on a result obtained by the first obtainment unit” and/or “a supply unit configured to supply energy to a grid that has been judged by the judgment unit to be in need of energy supply from an outside”; as to demanding equipment that demands energy supplied from the energy supply source appears to be in past tense which is not proper for the claimed language and requested applicant to review all claims and make appropriate correction as necessary including entire disclosure; as to a first management unit and a second management unit is different in figure 1 as management unit and examiner is not sure which one is which and how they are connected to each other as to within the energy generated grid or outside of the energy generated grid and appears to be confusing and not clear ad to both management units are same or different and located in different location or within the energy generating grid; as to a first obtainment unit configured to obtain states of the grids; a judgment unit configured to judge whether a supply of energy from an outside of the grids is necessary based on a result obtained by the first obtainment unit examine is not sure why and how first and second both management units includes first obtainment units is not clear and what is judgement unit how the judgement unit judge energy supply need from outside while energy generated unit is producing or generating energy appears to be confusing and as to supply unit examiner is not sure which supply unit supply energy to which devices or elements as to part of the energy generating grid or outside the energy generating grid and why the energy is supplied to the energy generated grid is not clear; there is not a proper structural relationships between these limitations, it appears to be missing some information and/or it is not clear to interpret the structural relationship between the limitations.


Dependent claims, which are not particularly rejected, are rejected based on the rejected base claim.  Applicant is requested to review all claims and entire disclosure including drawings and make appropriate corrections as necessary and as required to clarify the matters stated here.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The independent claim 1 is directed to the abstract idea of energy supply system comprising a plurality of grids that include an energy supply source and demanding equipment that demands energy supplied from the energy supply source, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements/steps, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
The independent system claim 1 and the corresponding independent method claim 13 recite, in part, an energy supply system comprising a plurality of grids that include an energy supply source and demanding equipment that demands energy supplied from the energy supply source, and a first management unit configured to manage the plurality of grids, wherein each of the plurality of grids includes a second management unit configured to control the energy supply source and the demanding equipment and adjust demand and supply of energy inside the grid, and the first management unit and the second management unit include: a first obtainment unit configured to obtain states of the grids; a judgment unit configured to judge whether a supply of energy from an outside of the grids is necessary based on a result obtained by the first obtainment unit; and a supply unit configured to supply energy to a grid that has been judged by the judgment unit to be in need of energy supply from an outside.
This system describe the concept of controls for energy loads, which corresponds to concepts identified as abstract ideas by the courts, such as the following:
- Obtaining and comparing intangible data in Cybersource,
- Organizing information through mathematical correlations in Digitech,
- Collecting and comparing known information in Classen,
- Collecting information, analyzing it, and displaying certain results of the collection and analysis in Electric Power Group,
- Data recognition and storage in Content Extraction,
- Mental process for logic circuit design in Synopsys,

Mathematical Relationships/Formulas 
- Formula for computing an alarm limit in Flook,
- An algorithm for calculating parameters indicating an abnormal in Grams condition,
- An algorithm for converting binary coded decimal to pure binary in Benson,
The Arrhenius equation in Deihr,

Certain Methods of Organizing Human Activity
- Generating tasks based on rules to be completed upon the occurrence of an event in Accenture,
- Classifying and storing digital images in an organized manner in TLI Comms.

This relates to an idea standing alone, such as an uninstantiated concept, plan or scheme as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper”.  
The concepts described in the claims are not meaningfully different than those concepts found by the courts to be abstract ideas. As such, the description in the claim(s) of gathering data and optimizing controls for building energy loads is an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The process and/or control of claim 1 and the corresponding method of claim 13 are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The method is mere instructions to implement an abstract idea on a computer and the processor add only insignificant extrasolution activity (such as mere data gathering).  
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer/computerized implementation.
Dependent claims 2-12 refine the objective function of claim 1 by setting additional rules and definitions for mathematical correlations.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a whole that is significantly more.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  For example some prior arts listed below to show the relation to the inventive concept to the prior art(s) and suggested to the applicant to review and consider all prior arts in considering response to this office communication.  Examiner has not rejected any of the claims 1-13 against any of the cited prior art of the record due to the rejections to claims 1-13 and objection to specification and drawings as stated above and suggested applicant to amend claims 1-13, specification and drawings to overcome rejections and objections and clarify the matters to advance the prosecution of the instant application. 

Jia et al. (US 20150094968 A1) is related to comfort driven optimization of electric grid utilization having communication interface for receiving event database from plurality of network nodes.

Tobin (US 20210194245 A1) is related to blockchain distribution energy management with optimized balancing.

Przybylski et al. (US 11416796 B1) is related to control system for generating and distributing energy resources.

The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificlimitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is (571)272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMESH B PATEL/Primary Examiner, Art Unit 2119